 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   CHRISTINA M. McCALL
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, California 95814
   Telephone: (916) 554-2700
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:14-CR-00309-GEB
12                       Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                      GOVERNMENT’S MOTION FOR EXTENSION
13   v.                                               OF TIME
14   CARISSA CARPENTER,
15                       Defendant.
16

17         On November 14, 2019, the Government requested a 14-day extension of time to file a response
18 to Defendant’s motion for compassionate release.

19         IT IS HEREBY ORDERED that the Government’s request for an extension is granted. The
20 Government’s response is now due December 2, 2019. Any reply shall be filed no later than December

21 13, 2019.

22 Dated: November 15, 2019

23

24

25
26

27

28
                                                      1
29

30
